Citation Nr: 0828478	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  99-06 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to increased ratings for bilateral hearing 
loss, currently evaluated as 20 percent disabling prior to 
December 26, 2007, and 30 percent disabling as of that date.

2.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) and depression.

3.  Entitlement to an initial compensable rating for erectile 
dysfunction (ED).

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for athlete's feet.


REPRESENTATION

The veteran represented by:  New Jersey Department of 
Military and Veterans'   
	  Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from May 1998, September 2002, April 2003, and February 2006 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

In a May 1998 decision, the RO denied the veteran's claim for 
an increased rating for bilateral hearing loss.  In May 2000, 
he testified at a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board.  A transcript of the proceeding is 
of record.  In October 2000, the Board remanded the claim for 
additional development.  In a February 2008 decision, the RO 
increased the rating for bilateral hearing loss from 20 to 30 
percent effective December 27, 2006.  He has continued the 
appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the greatest possible 
benefit unless he specifically indicates otherwise).

In a September 2002 decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent rating 
effective March 29, 2001.  The veteran appealed requesting a 
higher initial rating.  In a February 2008 decision, the RO 
recharacterized his service-connected psychiatric disorder as 
"post-traumatic stress disorder, depression, not otherwise 
specified."  

In an April 2003 decision, the RO denied a petition to reopen 
a previously disallowed claim for service connection for 
athlete's feet because new and material evidence had not been 
received.  The veteran appealed.

In his September 2003 substantive appeal (VA Form 9), the 
veteran requested a hearing before the Board with regard to 
the issues involving PTSD and athlete's feet.  In a November 
2003 statement (VA Form 21-4138), his representative 
indicated that the veteran wished to withdrawal his hearing 
request.  38 C.F.R. 
§ 20.704(e) (2007).

In a February 2006 decision, the RO granted service 
connection for ED and assigned an initial noncompensable 
rating effective November 13, 2003.  The veteran appealed 
requesting a higher initial rating.  

In the February 2006 decision, the RO also denied the 
veteran's claim for service connection for a speech 
impediment secondary to hearing loss.  In a February 2008 
rating decision, the RO granted the claim.  That decision is 
considered a full grant of the benefits requested.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).  
Accordingly, that claim is not before the Board.  

In December 2006, the Board remanded the claims for 
additional development.

Pursuant to 38 C.F.R. § 20.707 (2007), the VLJ who conducts a 
hearing shall participate in making the final determination 
of the claim.  A July 2008 letter informed the veteran that 
the VLJ who conducted the May 2000 hearing was no longer 
employed by the Board and that he had the opportunity to have 
another hearing if he wanted one.  He responded stating that 
he did not wish to appear at another hearing and requested 
that his case be decided based on the evidence of record.  




FINDINGS OF FACT

1.  Prior to December 26, 2007, the veteran's hearing acuity 
was no worse than level V in both ears.  

2.  The results of a VA audiological evaluation conducted on 
December 26, 2007, revealed the veteran's hearing acuity was 
level VI in both ears.  

3.  The veteran's PTSD is manifested by nightmares, 
difficulties sleeping, depression, anxiety, and difficulties 
with interpersonal relationships; he has had Global 
Assessment of Functioning (GAF) scores ranging from 50 to 75; 
overall, he has had moderate social impairment, but only 
minimal occupational impairment.  

4.  ED is manifested by loss of erectile power, with some 
improvement with Viagra, but without deformity of the penis. 

5.  In December 1983, the RO denied the veteran's claim for 
service connection for athlete's feet, and he did not timely 
appeal.

6.  The additional evidence received since that December 1983 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria are not met for ratings higher than 20 
percent prior to December 26, 2007 or higher than 30 percent 
as of that date for bilateral hearing loss.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 
(2007).  

2.  The criteria are not met for an initial rating higher 
than 30 percent for PTSD.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, 
DC 9411 (2007).

3.  The criteria for an initial compensable rating for ED 
have not been met. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1) 4.1, 4.3, 4.7, 
4.10, 4.20, 4.31, 4.115b, DC 7522 (2007).

4.  The RO's December 1983 decision denying the veteran's 
claim for service connection for athlete's feet is final.  38 
U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

5.  New and material evidence has not been submitted since 
the December 1983 decision to reopen the claim for service 
connection for athlete's feet.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

With regard to the veteran's requests for higher initial 
ratings for PTSD and ED, the courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court), citing Hartman, has elaborated that filing a notice 
of disagreement begins the appellate process, and any 
remaining concerns regarding evidence necessary to establish 
a more favorable decision with respect to downstream elements 
are appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Dunlap, 21 Vet. App. at 119; Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

There has been no allegation of prejudice with regard to the 
notice in this case; hence further VCAA notice is not 
required with regard to the initial ratings on appeal.

With regard to the veteran's claim for increased ratings for 
bilateral hearing loss, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the DC under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 0 
percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

With regard to bilateral hearing loss, the RO sent VCAA 
notice letters to the veteran in September 2001, December 
2003, April 2005, and April and December 2006.  

The September 2001 letter notified him that to substantiate 
his claim, he needed to show an increase in the severity of 
his disability.  The letter notified him that VA would obtain 
any VA medical records or other medical treatment he 
identified and if necessary, schedule him for a VA 
examination.  He was also notified that he could submit lay 
statements describing the severity of his symptoms.  The 
letter notified him about the information and evidence that 
VA would seek to provide and the information and evidence he 
was expected to provide.  

The December 2003 letter also notified him the types of 
medical and lay evidence he could submit to substantiate his 
claim.  The April 2005, and April and December 2006 letters 
provided him with the above-mentioned information and 
requested that he submit any evidence in his possession 
pertaining to his claim.  The April and December 2006 letters 
also informed him of how VA determines disability ratings.  
Specifically, the letters explained that a rating is assigned 
from 0 to 100 percent based on a schedule published in title 
38, C.F.R., Part 4.  

The letters notified him that VA considers the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment.  The letters provided examples of the types of 
evidence that might affect how a disability rating is 
assigned.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  Despite the 
timing deficiency with regard to the VCAA notice, she was 
given ample opportunity to provide the necessary evidence to 
support her claim.  She thus, had a meaningful opportunity to 
participate, and was not prejudiced. 

The VCAA notice to the veteran did not specifically advise 
him to provide information or evidence regarding how his 
bilateral hearing loss affects his daily life, but a 
reasonable person could be expected to understand from the 
notice what was needed.  Furthermore, the veteran showed 
actual notice of this requirement when he provided testimony 
in May 2000 regarding the effect his hearing loss has on his 
employment and daily life.  He has also submitted numerous 
statements from himself and others pertaining to the effect 
this disability had on his employment and daily life.  

As explained further below, hearing loss is evaluated using a 
formulaic system, which is based on puretone decibel loss 
measured at certain frequencies and speech discrimination 
testing.  The disability rating increases as the decibel loss 
becomes higher and the speech discrimination scores become 
lower.  The specific measurements necessary for a higher 
rating were not provided to the veteran in a VCAA letter.  He 
was, however, provided with the criteria in the January 1999 
statement of the case (SOC).  Such a post-decisional document 
could not provide legally sufficient VCAA notice.  Mayfield 
v. Nicholson, 444 F.3d 1328 (West 2002).  The veteran should 
have been put on alert as to the criteria for substantiating 
entitlement to an increased rating.  He had years after the 
notice in which to submit additional evidence and argument 
and was afforded opportunities for a hearing.  Hence, he had 
an opportunity to meaningfully participate in the 
adjudication of his claim after receiving the necessary 
notice.    

Therefore, any deficiency in the VCAA notice was not 
prejudicial and did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881, 890 (Fed. 
Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427, 442-443 
(2006).

With regard to the veteran's previously denied claim for 
service connection for athlete's feet, the Court has also 
held, with regard to a petition to reopen a finally decided 
claim, the VCAA requires VA to provide the veteran with 
notice of the evidence necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial (i.e., 
material evidence).  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The April 2005 and December 2006 VCAA letters notified the 
veteran that new and material evidence was required to reopen 
his claim for service connection and told him the reasons for 
the prior denial.  The letters also provided him with notice 
of the evidence required to substantiate the element or 
elements that were found insufficient in the previous denial, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The letters 
also specifically requested that he submit any evidence in 
his possession pertaining to the claim.  Thus, the content of 
the letters provided satisfactory VCAA notice in accordance 
with § 5103(a) and § 3.159(b)(1) as specified in Pelegrini 
II.

In developing his claims, VA obtained the veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, VA examinations were provided in June 1997, May 
1999, May 2002, January 2004, October 2005, January 2006, 
December 2007, and January 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no reported evidence that 
has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Disability Ratings - In General

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2007).  All reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

With regard to the initial ratings assigned for PTSD and ED, 
when a veteran timely appeals the ratings initially assigned 
for his disabilities, VA must consider whether he is entitled 
to "staged" ratings to compensate him for times since the 
effective date of his award when his disabilities may have 
been more severe than at other times during the course of his 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

With regard to the disability ratings assigned for bilateral 
hearing loss, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The Disability Ratings for Bilateral Loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 0 
percent (i.e., noncompensable) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz.  38 C.F.R. § 4.85(a) and (d).

The rating criteria were amended, effective June 10, 1999.  
64 Fed. Reg. 25, 209 (May 10, 1999) (codified at 38 C.F.R. 
§ 4.85-87).  The main change was to add provisions pertaining 
to exceptional patterns of hearing loss.  38 C.F.R. § 4.86.  
The veteran does not have an exceptional pattern of hearing 
loss as defined in that regulation.  The amendments also 
clarified the way that hearing loss was evaluated and 
clarified that in certain cases special monthly compensation 
was for consideration.  The changes do not affect the 
evaluation of the veteran's disability.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal hearing through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.87, DC 6100, 
Table VI; 38 C.F.R. § 4.85(b) and (e) (2007).  See also 
Lendenmann v. Principi, 3 Vet App. 345, 349 (1992).  

The report of the June 1997 VA audiological evaluation 
reveals the veteran's puretone thresholds, in decibels, were 
as follows:


1000
2000
3000
4000
Right
50
75
65
65
Left
50
75
65
70

Speech audiometry revealed speech recognition ability was 66 
percent in the right ear and 70 percent in the left ear.  In 
applying the results of this audiological examination to 
38 C.F.R. § 4.85, Table VI , the veteran had level VI hearing 
acuity in his right ear and level V in his left ear.  This in 
turn correlates to a 20 percent disability rating under DC 
6100.  38 C.F.R. § 4.85, Table VII.

The report of the May 1999 VA audiological evaluation reveals 
the veteran's puretone thresholds, in decibels, were as 
follows:


1000
2000
3000
4000
Right
50
70
65
70
Left
45
70
70
65

Speech audiometry revealed speech recognition ability was 72 
percent in the right ear and 68 percent in the left ear.  In 
applying the results of this audiological examination to 
38 C.F.R. § 4.85, Table VI, the veteran had level V hearing 
acuity in both ears.  This in turn correlates to a 20 percent 
disability rating under DC 6100.  38 C.F.R. § 4.85, Table 
VII.

At the May 2000 hearing, the veteran said that he had a lot 
of difficulty hearing.  He said this did not affect his job 
as a truck driver, but he did have trouble interacting with 
people.

The report of the May 2002 VA audiological evaluation reveals 
the veteran's puretone thresholds, in decibels, were as 
follows:


1000
2000
3000
4000
Right
50
70
65
65
Left
50
65
70
65

Speech audiometry revealed speech recognition ability was 68 
percent in the right ear and 80 percent in the left ear.  In 
applying the results of this audiological examination to 
38 C.F.R. § 4.85, Table VI , the veteran had level V hearing 
acuity in his right ear and level IV in his left ear.  This 
in turn correlates to a 10 percent disability rating under DC 
6100.  38 C.F.R. § 4.85, Table VII.

In September 2003, the veteran submitted lay statements from 
several coworkers stating that the veteran had difficulty 
hearing instructions clearly and had to wear hearing aids at 
all times.  Despite these difficulties, one of his coworkers 
stated that he was one of the finest truck operators and 
always made sure deliveries were on time.

The report of the January 2004 VA audiological evaluation 
reveals the veteran's puretone thresholds, in decibels, were 
as follows:


1000
2000
3000
4000
Right
55
75
70
70
Left
55
70
70
70

Speech audiometry revealed speech recognition ability was 80 
percent in the right ear and 84 percent in the left ear.  In 
applying the results of this audiological examination to 
38 C.F.R. § 4.85, Table VI , the veteran had level IV hearing 
acuity in his right ear and level III in his left ear.  This 
in turn correlates to a 10 percent disability rating under DC 
6100.  38 C.F.R. § 4.85, Table VII.

38 C.F.R. § 4.86 provides an alternative means of rating the 
veteran's bilateral hearing loss if there is evidence of 
exceptional patterns of hearing impairment.  Here, the 
results of the January 2004 evaluation reveal an exceptional 
pattern of hearing impairment because he had a 55 or greater 
decibel loss at 1,000, 2,000, 3,000 and 4,000 Hertz.  See 
38 C.F.R. § 4.86(a).  Therefore, the hearing impairment can 
be evaluated from either Table VI or Table VIa, whichever 
results in the higher evaluation.  

In applying the results of the January 2004 audiological 
evaluation to 38 C.F.R. 
§ 4.85, Table VIa, the hearing acuity in both ears was level 
V.  This in turn correlates to a 20 percent disability rating 
under Table VIa.  

The report of the October 2005 VA audiological evaluation 
reveals the veteran's puretone thresholds, in decibels, were 
as follows:


1000
2000
3000
4000
Right
60
70
65
65
Left
55
70
70
65

Speech audiometry revealed speech recognition ability was 80 
percent in the right ear and 84 percent in the left ear.  In 
applying the results of this audiological examination to 
38 C.F.R. § 4.85, Table VI, the veteran had level IV hearing 
acuity in the right ear and level III in the left ear.  This 
in turn correlates to a 10 percent disability rating under DC 
6100.  38 C.F.R. § 4.85, Table VII.

Here, the results of the October 2005 evaluation also reveal 
an exceptional pattern of hearing impairment because he had a 
55 or greater decibel loss at 1,000, 2,000, 3,000 and 4,000 
Hertz.  See 38 C.F.R. § 4.86(a).  So, as mentioned, the 
hearing impairment can be evaluated from either Table VI or 
Table VIa, whichever results in the higher evaluation.  In 
applying the results of the October 2005 audiological 
evaluation to 38 C.F.R. § 4.85, Table VIa, the hearing acuity 
in both ears is level V.  This in turn correlates to a 20 
percent disability rating under Table VIa.  

The report of the December 2007 VA audiological evaluation 
reveals the veteran's puretone thresholds, in decibels, were 
as follows:


1000
2000
3000
4000
Right
75
75
70
70
Left
60
75
75
75

Speech audiometry revealed speech recognition ability was 80 
percent in the right ear and 76 percent in the left ear.  In 
applying the results of this audiological examination to 
38 C.F.R. § 4.85, Table VI, the veteran had level IV hearing 
acuity in both ears.  This in turn correlates to a 10 percent 
disability rating under DC 6100.  38 C.F.R. § 4.85, Table 
VII.

Here, the results of the December 2007 evaluation also reveal 
an exceptional pattern of hearing impairment.  See 38 C.F.R. 
§ 4.86(a).  In applying these results to 
38 C.F.R. § 4.85, Table VIa, the hearing acuity in both ears 
was level VI.  This in turn correlates to a 30 percent 
disability rating under Table VIa.  

In sum, the results of the audiological evaluations indicate 
a rating higher than 20 percent is not warranted prior to 
December 26, 2007.  A 30 percent rating, but no higher, is 
warranted as of December 26, 2007, which is the date of the 
VA audiological evaluation showing entitlement to this higher 
rating.  

The Board is mindful of the veteran's concerns that he has 
difficulty hearing instructions at work and interacting with 
people.  The 20 and 30 percent evaluations are intended to 
compensate him for these difficulties.  See 38 C.F.R. § 4.1 
(2007).  The Board will further discuss these questions 
below, in its discussion of the veteran's entitlement to 
extraschedular consideration.  

There is no evidence that the veteran's bilateral hearing 
loss approximates the criteria for a rating higher than 20 
percent prior to December 26, 2007 or a rating higher than 30 
percent as of that date.  Therefore, the claim for increased 
ratings for bilateral hearing loss must be denied because the 
preponderance of the evidence is against the claim-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.

Initial Disability Rating for PTSD and Depression

The veteran's PTSD and depression are rated under 38 C.F.R. § 
4.130, DC 9411, according to the General Rating Formula for 
Mental Disorders.  His PTSD with depression has been 
evaluated as 30 percent disabling.  The pertinent criteria 
are:  

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

VA treatment records indicate the veteran first complained of 
depression associated with hearing impairment in January 
2000.  The diagnosis was dysthymia secondary to ongoing 
hearing deficits.  In February 2000, the diagnosis was low 
grade depressive disorder.  He said he rarely missed work and 
the psychiatrist stated that he was 95 percent functional 
with regard to employment, but only 50 percent or lower with 
regard to social functioning.  The GAF score was 60.  In 
August 2000, there was no evidence of depression, but he had 
irritability associated with hearing impairment.  In November 
2000, it was noted that most of his social impairment was due 
to hearing loss.  He was prescribed Risperdal.  An April 2002 
note indicates that he seemed to be having a psychiatric 
reaction to hearing loss and the diagnosis was uncertain.

The report of the May 2002 VA examination indicates the 
veteran complained of nightmares, flashbacks, a heightened 
startle response, paranoia, and auditory hallucinations.  He 
lived alone and had a girlfriend, but was otherwise socially 
isolated.  He was employed and said he got along with his 
coworkers.  His mood was neutral; affect was smiling; speech 
was normal; no perceptual problems, thought process and 
thought content were normal; no suicidal or homicidal 
ideation; he was oriented to time, place, and person; memory 
was intact; insight, judgment, and impulse control were fair.  
The diagnosis was PTSD and the GAF score was 50.  

An August 2002 VA treatment record indicates the veteran said 
he worried about having problems hearing what people had to 
say, but said that Risperal helped his irritability in this 
regard.  He had no complaints.  He was clear and coherent, 
not agitated, and not dysphoric.  In March 2003, he reported 
having sexual dysfunction, but said he had no other 
complaints.  He said he had occasional stress on the job and 
thought people talked about him.  The psychiatrist noted a 
paranoid element to his symptoms but stated his level of 
functioning remained high.  In May 2003, it was noted that he 
remained socially isolated and avoidant.  There was no 
evidence of dysphoria, hallucinations, or suicidal or 
homicidal ideation.  In December 2003, he said he was 
experiencing less intense feelings of anxiety and only 
hearing voices on very rare occasions.  

The report of the January 2004 VA examination indicates the 
veteran complained of nightmares, hypervigilance and 
heightened startle response.  He said he had these symptoms 
two or three times per month.  He said the symptoms were of 
moderate intensity.  He also said he had intermittent 
auditory hallucinations.  On objective mental examination 
thought process was remarkable for tangentiality and 
circumstantiality.  Thought content was remarkable for 
paranoia.  He worked full time and said he had a few 
coworkers he talked to.  He also said he had a girlfriend and 
talked to his brothers and sisters.  It was noted he was able 
to work but was somewhat isolative.  The GAF score was 50 
with moderate symptoms.

A January 2004 VA treatment record indicates the veteran 
reporting having intermittent thoughts of suicide over the 
previous few months.  He said he attended church and saw his 
girlfriend and family on a regular basis.  His affect was 
smiling and joking despite reports of depression.  In June 
2004, his GAF score was 75.  In October 2004, he reported 
that he was doing all right and his GAF score was 75.  In 
November 2004, he said he was having nightmares several times 
per week.  He denied suicidal ideation.  In March 2005, he 
reported that three family members died in a two-month period 
and he was experiencing grief and sadness.  In May 2005, he 
reported increased isolation since the death of his sister.  
In June 2005, he complained of feeling depressed and lonely 
for 2-3 weeks.  He said he had nightmares two or three times 
per month and heard voices.  He also reported transitory 
suicidal ideation.  

The report of the October 2005 VA examination indicates the 
veteran reported moderate symptoms.  He was able to keep a 
job and get along with others at work.  He was in touch with 
his girlfriend and family, but tended to be isolative.  He 
denied suicidal or homicidal ideation.  His mood was 
depressed and affect blunted.  His GAF score was 50. 

The report of the January 2008 VA examination indicates the 
veteran's symptoms had neither increased nor diminished since 
his previous examination.  He complained of nightmares, 
social isolation, hypervigilance, sleep disturbance, 
heightened startle response and intrusive memories.  He 
reported that he maintained his job, but had to switch 
departments because of behavioral problems.  He said he was 
performing his job adequately, but had difficulty interacting 
with coworkers.  Outside of work, he said he was very 
isolative.  He attended church and had some contact with his 
son and brother.  The diagnosis was PTSD with a GAF score of 
60 with moderate difficulty in social functioning.  

In sum, the evidence indicates the veteran's PTSD and 
depression cause some minimal occupational impairment and 
more moderate social impairment.  He has not exhibited 
abnormal speech, panic attacks, difficulty understanding 
complex commands, impairment in memory, impairment in 
judgment, an impairment in abstract thinking, which are 
symptoms associated with a 50 percent rating.  He has 
exhibited depressed mood, anxiety, suspiciousness, chronic 
sleep impairment, which are associated with a 30 percent 
rating.  He has primarily reported having difficulty with 
communication due to his hearing impairment, which causes 
depression and social isolation.  Although the evidence shows 
more severe social impairment, that impairment has not been 
found to be more than moderate.  Further, the regulations do 
not permit assignment of a disability rating based solely on 
the level of social impairment.  38 C.F.R. § 4.126(b).  In 
this case, the evidence shows only minimal occupational 
impairment, which does not warrant a rating higher than 30 
percent.

For these reasons, the preponderance of the evidence is 
against the claim-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 4.7, 4.21.

Initial Rating for ED

The veteran's ED is rated by analogy using the criteria under 
DC 7522, deformity of the penis with loss of erectile power.  
38 C.F.R. § 4.115b.  A 20 percent evaluation is the only 
rating assignable under this diagnostic code.  Id.

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R. 
§ 4.115b, DC 7522.

VA treatment records indicate the veteran complained of ED in 
August 2002.  He believed the ED was caused by his 
psychiatric medication.  In May 2003, he reported improvement 
with the use of Viagra.  In July 2003, he reported that 
sexual function had returned.  In August 2003, it was noted 
that he had organic ED with excellent result on Viagra.  In 
December 2003, he denied sexual problems.  

The report of the January 2004 VA genitourinary examination 
indicates the veteran reported a history of difficulty 
obtaining erections, with improvement using Viagra.  He said 
he was able to have sexual relations.  He declined a physical 
examination.  He did not report a penile deformity.

A February 2004 VA treatment record indicates he was 
experiencing ED since taking Celexa.  Celexa was discontinued 
and he said he felt well responding to Viagra.  In October 
2005, he said he ED had improved with Viagra, but he still 
had some residual dysfunction.  The dosage of Viagra was 
increased to 100 mg.

The report of an October 2005 VA genitourinary examination 
indicates the veteran's only urology complaint was ED.  He 
said this condition had improved on Viagra, but he was having 
some residual dysfunction.  On physical examination he had a 
normal uncircumcised penis. No abnormalities were noted.

The report of a January 2006 VA genitourinary examination 
indicates the examiner believed the veteran's ED was a result 
of psychiatric medication.  

The report of a December 2007 VA genitourinary examination 
indicates the veteran said he began having difficulties with 
erections in 2000 when he began treatment for PTSD.  He said 
he took Viagra for sexual relations but had difficulty 
obtaining and maintaining an erection.  The examiner opined 
that the veteran's ED was most likely a result of his 
psychiatric medication.  

While the veteran has loss of erectile power, which is 
improved with Viagra, the medical evidence of record does not 
indicate, nor does the veteran contend, that he has any 
deformity of the penis.  Without evidence of deformity of the 
penis, there is no basis for the assignment of a compensable 
evaluation for erectile dysfunction.  Therefore, the claim 
for an initial compensable rating for ED must be denied 
because the preponderance of the evidence is against the 
claim-meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In this case, the veteran's symptoms are contemplated by the 
rating criteria.  There is no showing that the veteran's 
service-connected disabilities present such an exceptional or 
unusual disability picture so as to warrant the assignment of 
initial ratings on an extraschedular basis.  See 38 C.F.R. § 
3.321.  

The veteran's schedular evaluations are intended to 
compensate him for considerable time lost from employment 
consistent with those evaluations.  38 C.F.R. § 4.1.  There 
is no evidence of marked interference with employment.  The 
record shows mild interference with employment from his 
service connected psychiatric disability.  ED has not been 
reported to cause any interference with employment.  He has 
reported difficulties at work from his hearing loss, but has 
not reported any loss of time from work or other economic 
impact from the disability.  The evidence also does not show 
frequent periods of hospitalization or other evidence that 
would render impractical the application of the rating 
schedule. 

In the absence of evidence of exceptional factors for extra-
schedular ratings under 38 C.F.R. § 3.321(b)(1), the Board is 
not required to remand the claims for consideration of 
extraschedular ratings.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Reopening the Claim for Service Connection for Athlete's Feet

Service connection for athlete's feet was denied by the RO in 
December 1983.  The veteran did not appeal that decision, so 
it became final and binding on him based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  This, in turn, means there must be new and 
material evidence since that decision to reopen the claim and 
warrant further consideration of it on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  This preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under the amended version of 38 C.F.R. § 3.156(a), applicable 
in this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran's STRs are unremarkable for any treatment for 
athlete's feet.  In February 1969, he filed a claim for 
service connection for hearing loss, but did not mention any 
chronic problem related to his feet.  In March 1975, he filed 
a claim for service connection for a hydrocele, but did not 
mention any problem with his feet.  

An October 1983 VA medical certificate indicates the veteran 
was treated for athlete's feet.  He said he had an 
intermittent problem with athlete's feet since service.  In a 
November 1983 statement, he said the problem began while he 
was in Vietnam.  

In the December 1983 rating decision, the RO denied the 
veteran's claim for service connection for athlete's feet 
because the service records did not show any treatment for 
athlete's feet.  

The evidence received since that December 1983 rating 
decision includes a December 1990 VA medical certificate 
showing treatment for athlete's feet.  VA treatment records 
indicate the veteran's was given a diagnosis of tinea in May 
2003, which resolved the following month.  He was also 
treated for tinea in August 2003.  

In his September 2003 substantive appeal, the veteran said 
that he had athlete's feet when he was Vietnam and was 
treated with foot powder.

The evidence received since the December 1983 shows the 
veteran has been treated a few times for acute flare-ups of 
athlete's feet.  While this evidence is new, it is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim.  Furthermore, his 
statement regarding being treated for athlete's feet in 
Vietnam are duplicative of previous statements made by him.  
These contentions were considered when the RO rendered its 
December 1983 decision.

The evidence is not evenly balanced so as to give rise to 
reasonable doubt.  38 U.S.C.A. § 5107(b).  The application to 
reopen the claim for service connection for athlete's feet 
must be denied because new and material evidence has not been 
received.

ORDER

Higher ratings for bilateral hearing loss are denied.

A higher initial rating for PTSD with depression is denied.

A compensable initial rating for ED is denied.

New and material evidence not having been received, the 
petition to reopen the claim for service connection for 
athlete's feet is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


